—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Rockland County (Nelson, J.), imposed October 29, 1996, upon his conviction of criminal sale of a controlled substance in the third degree under Indictment No. 96-00080, on the ground that the sentence is excessive, and purported appeal from a sentence of the same court, also imposed October 29, 1996, upon his conviction of criminal sale of a controlled substance in the third degree under Indictment No. 96-00092.
*573Ordered that the purported appeal from the sentence imposed under Indictment No. 96-00092 is dismissed, as the defendant did not file a notice of appeal from that sentence; and it is further,
Ordered that the sentence imposed under Indictment No. 96-00080 is affirmed. No opinion. Mangano, P. J., O’Brien, Sullivan, Goldstein and Schmidt, JJ., concur.